May 7. 1974



The Honorable William      K.   Wilder                  Opinion No.   H-   297
County Attorney
Jackson County                                         Re:    Whether county judge,
115 W. Main                                                   county commissioner,
P. 0. Box 88                                                  manager of river autho-
Edna, Texas 77957                                             rity and county attorney
                                                              are required to register
                                                              under Article 6252-9c,
Dear Mr.   Wilder:                                            V. T. C.S.

       Article 6252-9~.   Vernon’s   Texas Civil Statutes,  (Acts 1973, 63rd Leg.,
ch. 422, p. 1096) is an act designed to regulate efforts to influence legislative
action through lobbying.    It requires registration  by those so engaged but ex-
e      members   of the judicial,  legislative and executive branches.   [$3(b)T

       The Act,   in § 2. defines “legislative       branch” and “executive      branch”
in a restricted   manner.    It does not define      “judicial branch. ”

   ~. You have asked whether a county judge, county commissioner,     the
General Manager of a’ river authority and the county attorney are required
to register.

        We limit our answer to the obligation of those persons to register for
activities  related to and within the scope of their authority as public officials.
If they were to act in other capacities  they may be required to register.

       In the absence of a definition in t&act of “judicial” we must assume
that it was intended to encompass      all those offices falling under Article   5 of
the Constitution,   the Judicial Article,   including not only judges of the usual
trill and appellate courts,    but also county judges (5 15), county commissioners
($18) and county attorneys     ($ 21). S&e State v. Moore,     57 Tex. 307 (1882) and
Attorney General Letter Advisory       No. 55 (1973).




                                         p.   1381
The Honorable    William   K.   Wilder,        page 2   (H-297)




       We hold, therefore,  that those named members   of the judicial        branch
are not required to register under the provisions of 5 3(b) of Article        6252-9c,
V.T.C.S..   the Lobby Control Act.

         Whether the general manager of a river authority must register   depends
upon whether he is a member of the executive branch, defined in $2(4) as “an
officer,   officer-elect, candidate for, or employee of g   state agency,  dspart-
ment, or office in the executive branch of government.    ” (emphasis added)

       The particular authority about which you inquire is the Lavaca-Navidad
River Authority authorized by 5 29 of Article 16 of the Constitution and created
by statute found as Article 8380-131,  V. T. C. S., both of which declare the
Authority to be a “governmental   agency and body politic and corporate,      with
the powers of government and with the authority to exercise       the rights, privi-
leges,  and functions” conferred upon it by law.     Clearly those functions are
executive in nature and whether the general manager of the Authority is exempt
from the Lobby Control Act registration    requirement     depends upon whether
the Authority is a “state agency,  department,    or office” inthat branch.

        In other contexts “state agency!’ may be limited to those agencies exer-
cising powers state-wide.         See, for example,    the definition of the Ethics Act,
Article   6252-9b,    $ Z(8).  On the other hand, school districts,     for example, have
been held to be state agencies.        Love v. City of Dallas,     40 S.W.2d 20 (Tex.
1931); National Surety Corporation        v. Friendswood    Inc. School District,    433
S.W.2d 690 (Tex. 1968); Attorney General Opinion H-104 (1973)‘. It is our
opinion therefore that “state agency” applies     ’   to governmental     bodies exer-
cising the powers of the State including the Lavaca-Navidad            River Authority,
and that the general manager of that district is excepted from the registration
requirements      of 5 3 of Article 6252-9c,    V. T; C. S.

                                          SUMMARY

                    Article 6252-9c,   V. T. C. S., excepts from the
             requirement    that persons seeking to communicate
             directly to ‘influence legislative  action must register,
             county judges,    county commissioners,     county attorneys




                                          p.    1382
The Honorable   William   K.   Wilder,        page 3    (H-297)




           and general managers of conservation  districts   created
           under Article 16, $59, of the Texas Constitution.

                                         Very     truly yours,




                                         Attorney      General    of Texas




DAVID M. KENDALL,         Chairman
Opinion Committee




                                         p.    1383